Citation Nr: 1629943	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-12 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

(The issues of entitlement to an earlier effective date for service connection for coronary artery disease and a higher initial rating for coronary artery disease are the subject of a separate Board decision).



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  He died in July 2010.  The appellant is his surviving spouse.  She was substituted for the Veteran for the purpose of this appeal.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for PTSD and assigned an initial 30 percent rating.  A March 2012 rating decision increased the initial rating to 50 percent.
 
The appellant was previously represented in this appeal by an attorney.  In June 2016, the Board granted the attorney's motion to withdraw from representation.

The issues of entitlement to an earlier effective date and entitlement to a higher initial rating for coronary artery disease will be addressed in a separate decision as the appellant is represented by a Veterans Service Organization with respect to those matters.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant, through her representative, has requested de novo review by decision review officer (DRO) pursuant to 38 C.F.R. § 3.2600.  The AOJ denied several requests for de novo review, finding the appellant's earliest request in November 2010 was not filed within the sixty days of a May 2010 appeals election letter mailed prior to the Veteran's death.  See 38 C.F.R. § 3.2600(b).  

The RO sent a May 2010 appeals election letter.  At that time, the Veteran had a limited power of attorney appointing the attorney as his representative for his PTSD claim.  After the Veteran's death, the appellant renewed the appointment.  The appeals election letter was; however, mailed to the Military Order of the Purple Heart, the Veterans Service Organization that represented the Veteran with regard to other pending claims.  The absence of notice tolled the running of period for requesting DRO review.  See Hauck v. Brown, 6 Vet. App. 518, 519 (1994)

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim under the DRO review process, considering all evidence in the claims file.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

